IN THE SUPREME COURT, STATE OF WYOMING

                                     2013 WY 21

                                                             October Term, A.D. 2012

                                                               February 21, 2013

BOARD OF PROFESSIONAL
RESPONSIBILITY, WYOMING
STATE BAR,

Petitioner,
                                                 D-13-0003
v.

PHILIP M. KLEINSMITH SR., WSB
#5-2952,


                         ORDER OF PUBLIC CENSURE

[¶1] This matter came before the Court upon a “Report and Recommendation for
Reciprocal Order of Public Censure,” filed herein January 9, 2013, by the Board of
Professional Responsibility for the Wyoming State Bar. The Court, after a careful review
of the Board of Professional Responsibility’s Report and Recommendation and the file,
finds that the Report and Recommendation should be approved, confirmed and adopted
by the Court, and that Respondent Philip M. Kleinsmith, Sr. should be publicly censured
pursuant to Section 20 of the Disciplinary Code for the Wyoming State Bar (Reciprocal
discipline). It is, therefore,

[¶2] ADJUDGED AND ORDERED that the Board of Professional Responsibility’s
Report and Recommendation for Reciprocal Order of Public Censure, which is attached
hereto and incorporated herein, shall be, and the same hereby is, approved, confirmed,
and adopted by this Court; and it is further

[¶3] ADJUDGED AND ORDERED that Philip M. Kleinsmith, Sr. is hereby publicly
censured for his conduct, which is described in the attached pleadings from the Utah
disciplinary matter involving Mr. Kleinsmith. Those pleadings are attached hereto and
incorporated herein; and it is further
[¶4] ORDERED that, pursuant to Section 26 of the Disciplinary Code for the
Wyoming State Bar, Mr. Kleinsmith shall reimburse the Wyoming State Bar the amount
of $50.00, representing the costs incurred in handling this matter, as well as pay the
administrative fee of $500.00. Mr. Kleinsmith shall pay the total amount of $550.00 to
the Clerk of the Board of Professional Responsibility on or before April 1, 2013; and it is
further

[¶5] ORDERED that the Clerk of this Court shall docket this Order of Public Censure,
along with the incorporated “Report and Recommendation for Reciprocal Order of Public
Censure” and the Utah disciplinary pleadings, as a matter coming regularly before this
Court as a public record; and it is further

[¶6] ORDERED that, pursuant to Section 4(a)(iv) of the Disciplinary Code for the
Wyoming State Bar, this Order of Public Censure, along with the incorporated “Report
and Recommendation for Reciprocal Order of Public Censure” and the Utah disciplinary
pleadings, shall be published in the Wyoming Reporter and the Pacific Reporter; and it is
further

[¶7] ORDERED that the Clerk of this Court cause a copy of this Order of Public
Censure to be served upon Respondent Philip M. Kleinsmith, Sr.

[¶8]   DATED this 21 st day of February, 2013.


                                                 BY THE COURT:

                                                 /s/

                                                 MARILYN S. KITE
                                                 Chief Justice